DETAILED ACTION

In response to the Amendment filed May 12, 2022

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons  for  Allowance

The following is an examiner’s statement of reasons for allowance:

Claims 1 – 11 are allowable over the Prior Art of Record because it fails to teach or suggest a shoe sizing kit comprising a plurality of child shoe sizers, wherein each of the plurality of child shoe sizers is configured to be matched to a child's foot size external to a shoe, and then inserted into the shoe, while the shoe is not being worn, in order to determine if the shoe will fit in combination with the remaining limitations of the claims.




Claims 12 - 18 are allowable over the Prior Art of Record because it fails to teach or suggest a shoe sizing system comprising a plurality of shoe sizers, wherein each of the plurality of shoe sizers is configured to be matched to a foot size external to a shoe, and then inserted into the shoe, while the shoe is not being worn, in order to determine if the shoe will fit in combination with the remaining limitations of the claims.

Claims 19 - 20 are allowable over the Prior Art of Record because it fails to teach or suggest a shoe sizing method comprising the steps of selecting one of the plurality of child shoe sizers that correctly identifies a size of the right foot of the child, by comparing the right foot of the child to the plurality of child shoe sizers, external to a right foot shoe; inserting the selected right foot child shoe sizer into the right foot shoe to determine if the right foot shoe fits the right foot; and inserting the selected left foot child shoe sizer into the left foot shoe to determine if the left foot shoe fits the left foot in combination with the remaining limitations of the claims.






Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references are considered of relevance but fail to teach the combination as claimed:
Benincasa et al. (US Pub. No. 2020/0315287)


Any inquiry concerning this communication or earlier communications from the examiner should be directed to YARITZA GUADALUPE-MCCALL whose telephone number is (571)272-2244.  The examiner can normally be reached on Mon -Thu, 8:00am - 6:00pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571) 272 - 2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


YARITZA GUADALUPE-MCCALL
Primary Examiner
Art Unit 2861
July 13, 2022




/YARITZA GUADALUPE-MCCALL/Primary Examiner, Art Unit 2861